IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41228

STATE OF IDAHO,                                   )      2014 Unpublished Opinion No. 391
                                                  )
       Plaintiff-Respondent,                      )      Filed: February 25, 2014
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
ANDREW LOUIS VERRINDER,                           )      THIS IS AN UNPUBLISHED
                                                  )      OPINION AND SHALL NOT
       Defendant-Appellant.                       )      BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Benjamin R. Simpson, District Judge.

       Judgment of conviction and concurrent unified sentences of twelve years, with a
       minimum period of confinement of two years, for one count of lewd conduct with
       a minor child under sixteen; and unified twelve years with a minimum period of
       confinement of two years for one count of enticing a child through use of the
       Internet, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Andrew Louis Verrinder pled guilty to one count of lewd conduct with a minor child
under sixteen, Idaho Code § 18-1508 and one count of enticing a child through use of the
Internet, Idaho Code § 18-1509A. The district court sentenced Verrinder to concurrent unified
sentences of twelve years with two years determinate for each count.             Verrinder appeals,
asserting that the district court abused its discretion when it imposed the sentences.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                 1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Verrinder’s judgment of conviction and sentences are affirmed.




                                                   2